 
 
I 
111th CONGRESS
1st Session
H. R. 3166 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2009 
Mr. Welch (for himself, Mr. Carney, Mr. Higgins, Mr. Courtney, Mr. Arcuri, Mr. Lee of New York, Ms. Shea-Porter, Mr. Thompson of Pennsylvania, and Mr. Hodes) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Food, Conservation, and Energy Act of 2008 to index for inflation the payment rate for payments under the milk income loss contract program. 
 
 
1.Short titleThis Act may be cited as the Dairy Fairness Act of 2009.
2.Milk income loss contract programSection 1506(d) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8773(d)) is amended—
(1)in the subsection heading, by inserting and inflation after feed prices;
(2)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and indenting appropriately;
(3)by inserting after the subsection heading the following:

(1)Feed prices; and
(4)by adding at the end the following:

(2)InflationEffective on the first day of the first month beginning after the date of enactment of the Dairy Fairness Act of 2009 and each year thereafter, the amount specified in subsection (c)(2)(A) used to determine the payment rate for a month shall be adjusted to reflect changes for the 12-month period ending on the most recent date for which data are available in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.. 
 
